Filed 11/8/21 P. v. $9,800 United States Currency CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
  California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                      or ordered published for purposes of rule 8.1115.



           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                       E074446

 v.                                                                       (Super.Ct.No. CIVDS1828724)

 $9,800 UNITED STATES CURRENCY,                                           OPINION

          Defendant;

 ARDALLAH ABBAS,

          Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Brian S.

McCarville, Judge. Affirmed.

         Law Offices of Zulu Ali & Associates, Donovan Fleming, Julian Lee and Jiovanna

Aguirre for Defendant and Appellant.

         No appearance for Defendant.

         Jason Anderson, District Attorney, Rebeca Hynds, Deputy District Attorney for

Plaintiff and Respondent.

                                                              1
       Defendant and appellant Ardallah Abbas appeals the order denying his motion to

set aside a default brought pursuant to Code of Civil Procedure section 473, subdivision

(b) (motion for relief from default). In October 2018, Abbas was arrested and found to

have $88,000 in U.S. currency in his vehicle, which was seized by the Rialto Police

Department as suspected drug money. Plaintiff and respondent the People of the State of

California filed a civil forfeiture of asset proceeding for the money. Abbas hired counsel,

who filed a claim for $9,800 of the money in opposition to the forfeiture. The claim was

struck by the trial court for failing to have Abbas verify the claim as statutorily mandated

by Health and Safety Code section 11488.5. Abbas filed the motion for relief from

default contending that the failure to properly file the claim was due to the mistake,

inadvertence, surprise or excusable neglect of counsel. The trial court denied the motion

for relief from default.

       Abbas claims on appeal the trial court erred by denying his motion for relief from

default because the default was due to mistake, inadvertence, surprise or excusable

neglect by his counsel.

                     FACTUAL AND PROCEDURAL HISTORY

       On October 4, 2018, Abbas was stopped for a speeding violation by officers of the

Rialto Police Department. The officers seized $88,000 of U.S. currency from his trunk.

On October 25, 2018, the Rialto Police Department filed an Application for Forfeiture

with the San Bernardino County District Attorney’s Office for the $88,000.




                                             2
       On November 5, 2018, Abbas’s attorney, Zulu Ali, filed a claim opposing

forfeiture pursuant to an administrative proceeding on behalf of Abbas (unverified claim).

The claimed property was listed as $9,800 in cash. The unverified claim was signed by

Ali but the verification, which required that the claimant (Abbas) declare under penalty of

perjury that the claim was true and correct, was left blank.

On April 30, 2019, the People filed a petition for forfeiture seeking the $88,000. The

action was brought pursuant to Health and Safety Code section 11488.4. The People

alleged that the money was proceeds of drug transactions. The People sought an order

that the property be forfeited and be subject to disposal.

       On August 6, 2019, the People filed a motion to strike the unverified claim. The

People argued the claim was not verified as required by Health and Safety Code section

11488.5, subdivision (a)(1). An attorney verification was not permitted in forfeiture

actions. The trial court should strike the unverified claim for lack of personal

verification. Abbas should not be allowed to file an amended claim because the statutory

deadline for filing a claim had expired on June 10, 2019.

       On August 6, 2019, the trial court heard the matter. The trial court noted that

Abbas had not filed opposition. Special counsel, Yu Yang, appeared for Abbas and

represented that Abbas was in federal prison in central California. Yang requested a

continuance to have Abbas sign the unverified claim. The request was denied as the trial

court found that the law was clear that Abbas had to sign the claim and counsel was

aware of Abbas’s whereabouts. The trial court entered an order striking the unverified

claim. The matter was set for a default judgment hearing.


                                              3
       The People filed support for the entry of a default judgment against Abbas. San

Bernardino County Deputy District Attorney Rebeca Hynds declared that the total

amount of money seized from Abbas was $88,000 and that it was either the proceeds

from the sale or transportation for sale of controlled substances. The notice of forfeiture

was published in the San Bernardino Bulletin as required by Health and Safety Code

section 11488.4, subdivision (e). Deputy District Attorney Hynds declared that the

People need only show a prima facie case and not a criminal conviction to proceed with

the forfeiture since the forfeiture was not contested. The matter was uncontested due to

the striking of the unverified claim. The People sought forfeiture of the entire $88,000.

       The People provided as evidence the published notice of forfeiture. Further, the

People provided the declaration of Rialto Police Officer Joseph Maltese. He was a K9

officer. He initiated a traffic stop on Abbas on October 4, 2018 because Abbas was

speeding. Abbas was evasive in his responses and appeared agitated. He admitted to a

prior arrest for narcotics. Officer Maltese’s police dog sniffed the car and alerted to the

driver’s side door and the trunk. Two bags of U.S. currency were found in the trunk.

Abbas advised Officer Maltese that there was $88,000 in the bags and he was planning to

use it to buy a big-rig truck. He had four cellular telephones in his car, which was

consistent with drug trafficking. It was determined Abbas was on federal probation under

the name Aaron Potts. The cash was seized and placed in a bank account.




                                              4
       On August 21, 2019, a default judgment was entered against Abbas. Judgment

was entered on August 30, 2019, forfeiting to the People the amount of $88,000.

       On October 7, 2019, Abbas’ counsel filed the motion for relief from default.

Pursuant to a declaration from Abbas’s counsel, Geoffrey W. Sorkin, 1 an attorney

employed by the Law Offices of Zulu Ali, was hired two weeks prior to the filing of the

unverified claim. At the time Sorkin filed the unverified claim, Abbas stated he was in

Las Vegas and would not be able to sign anything prior to it being filed. Counsel

intended to have Abbas sign the claim on a later date. However, Abbas was taken into

federal custody. Sorkin attempted to contact Abbas multiple times but was unsuccessful

because Abbas was in custody under the name of Aaron Potts and Sorkin was searching

under the name Ardallah Abbas. Accordingly, counsel was unable to obtain Abbas’s

verification in time to file a proper claim.

       Abbas’s counsel argued that relief from default should be granted. Counsel

argued that Abbas could not be located because he was in federal custody. Counsel

mistakenly looked for Abbas under the incorrect name. Counsel attached a letter sent to

Abbas on July 24, 2019, informing Abbas that he must contact the law office or his case

would be dismissed. Sorkin also included with the motion for relief from default, a new

claim opposing forfeiture signed by Sorkin on August 19, 2019, and signed by Abbas on

August 22, 2019.




       1   Sorkin also appeared at a status conference on May 6, 2019.

                                               5
       The People filed opposition. The People argued that the motion for relief from

default did not address that Zulu Ali signed the unverified claim. There was no

declaration from Zulu Ali. Further, there was not sufficient information of mistake,

inadvertence, surprise or excusable neglect as required by Code of Civil Procedure

section 473, subdivision (b). Sorkin did not state sufficient grounds of mistake or

inadvertence to excuse the default.

       The matter was heard on November 6, 2019. Sorkin appeared for Abbas. The

trial court stated that it had reviewed the motion for relief from default and “I don’t find

this is a 473.” The trial court noted, “Your client has an obligation—if he’s going from

prison to prison, either in State or Federal prison, he has an obligation to keep you

advised and you do not have the authority to sign the verification.” Sorkin argued it was

their intent to have Abbas sign the verification but then he went into federal custody.

Counsel’s error was not finding him in federal prison or having him sign the verification

earlier.

       The trial court ruled, “I’ve looked at your declaration. I don’t find it to be your

error but rather your client’s error, which is not—which would have to show

reasonableness. The application to vacate the default is denied.” Judgment was entered

on November 13, 2019.

                                      DISCUSSION

       A.     CODE OF CIVIL PROCEDURE SECTION 473(b)

       “An order denying relief from a judgment under section 473(b) is a separately

appealable postjudgment order under Code of Civil Procedure section 904.1, subdivision


                                              6
(a)(2).” (Austin v. Los Angeles Unified School Dist. (2016) 244 Cal.App.4th 918, 927, fn.

6.)

       “Section 473(b) contains two distinct provisions for relief from default. The first

provision . . . , is discretionary and broad in scope: ‘The court may, upon any terms as

may be just, relieve a party or his or her legal representative from a judgment, dismissal,

order, or other proceeding taken against him or her through his or her mistake,

inadvertence, surprise, or excusable neglect.’ [Citation.] The second provision is

mandatory, at least for purposes of [Code of Civil Procedure] section 473, and narrowly

covers only default judgments and defaults that will result in the entry of judgments.

This provision . . . declares as follows: ‘Notwithstanding any other requirements of this

section, the court shall, whenever an application for relief is made no more than six

months after entry of judgment, is in proper form, and is accompanied by an attorney’s

sworn affidavit attesting to his or her mistake, inadvertence, surprise, or neglect, vacate

any (1) resulting default entered by the clerk against his or her client, and which will

result in entry of a default judgment, or (2) resulting default judgment or dismissal

entered against his or her client, unless the court finds that the default or dismissal was

not in fact caused by the attorney’s mistake, inadvertence, surprise, or neglect.’ ” (Even

Zohar Construction & Remodeling, Inc. v. Bellaire Townhouses, LLC (2015) 61 Cal.4th

830, 838-839.)

       “The concept of ‘excusable,’ . . . , is not synonymous with a get-out-of-jail free

card for parties who later come to regret past inaction or sitting on their rights. ‘ “The

inadvertence contemplated by the statute does not mean mere inadvertence in the


                                              7
abstract. If it is wholly inexcusable it does not justify relief. [Citations.] It is the duty of

every party desiring to resist an action or to participate in a judicial proceeding to take

timely and adequate steps to retain counsel or to act in his own person to avoid an

undesirable judgment. Unless in arranging for his defense he shows that he has exercised

such reasonable diligence as a man of ordinary prudence usually bestows upon important

business his motion for relief under section 473 will be denied. [Citation.] Courts

neither act as guardians for incompetent parties nor for those who are grossly careless of

their own affairs. . . . The only occasion for the application of section 473 is where a

party is unexpectedly placed in a situation to his injury without fault or negligence of his

own and against which ordinary prudence could not have guarded.’ ” ” (McClain v.

Kissler (2019) 39 Cal.App.5th 399, 414-415.)

       The moving party has the burden of establishing entitlement to relief by a

preponderance of the evidence. (Huh v. Wang (2007) 158 Cal.App.4th 1406, 1423.)

“ ‘[B]ecause the law strongly favors trial and disposition on the merits, any doubts in

applying [Code of Civil Procedure] section 473 must be resolved in favor of the party

seeking relief from default. [Citations.]’ [Citation.] However, ‘ . . . if a party fails to

show that a judgment has been taken against him through his mistake, inadvertence,

surprise or excusable neglect the court may not grant relief. It has no discretion.’ ”

(Parage v. Couedel (1997) 60 Cal.App.4th 1037, 1042.)2




       2 Abbas claims that this court should grant relief because it would not prejudice
the People, but this is not the standard of review.

                                               8
       “The standard for appellate review of an order denying a motion to set aside under

[Code of Civil Procedure] section 473 is quite limited. A ruling on such a motion rests

within the sound discretion of the trial court, and will not be disturbed on appeal in the

absence of a clear showing of abuse of discretion, resulting in injury sufficiently grave as

to amount to a manifest miscarriage of justice. Where a trial court has discretionary

power to decide an issue, an appellate court is not authorized to substitute its judgment of

the correct result for the decision of the trial court. [Citations.] “ ‘ “The appropriate test

for abuse of discretion is whether the trial court exceeded the bounds of reason. When

two or more inferences can reasonably be deduced from the facts, the reviewing court has

no authority to substitute its decision for that of the trial court.” ’ ” (In re Marriage of

King (2000) 80 Cal.App.4th 92, 118, fn. omitted; see also Younessi v. Woolf (2016) 244

Cal.App.4th 1137, 1144 [“The decision to grant relief on this basis ‘is addressed to the

sound discretion of the trial court and in the absence of a clear showing of abuse thereof,

the exercise of that discretion will not be disturbed on appeal’ ”].)

       B.     SHOWING OF MISTAKE, INADVERTENCE, SURPRISE OR

              MISTAKE

       Abbas contends there was substantial evidence of mistake, inadvertence, surprise

or excusable neglect by his counsel in filing the unverified claim based on Sorkin’s

declaration and oral argument. The lack of knowledge of Abbas’s name and subsequent

incarceration prevented counsel from communicating with Abbas in order to properly

verify his opposition to the forfeiture of the money seized from him.




                                               9
         Abbas did not sign the unverified claim. Health and Safety Code section 11488.5,

subdivision (a)(1) provides, “Any person claiming an interest in the property seized

pursuant to Section 11488 may, unless for good cause shown the court extends the time

for filing, at any time within 30 days from the date of the last publication of the notice of

seizure, if that person was not personally served or served by mail, or within 30 days after

receipt of actual notice, file with the superior court of the county in which the defendant

has been charged with the underlying or related criminal offense or in which the property

was seized or, if there was no seizure, in which the property is located, a claim, verified

in accordance with Section 446 of the Code of Civil Procedure, stating his or her interest

in the property. An endorsed copy of the claim shall be served by the claimant on the

Attorney General or district attorney, as appropriate, within 30 days of the filing of the

claim.” Abbas does not dispute that he had to sign the claim.

         The unverified claim opposing forfeiture was filed by Zulu Ali on behalf of

Abbas. It was signed on November 5, 2018 by Zulu Ali but not Abbas. A different

attorney, Sorkin, signed a declaration on behalf of Abbas in support of the motion for

relief from default. In that declaration, Sorkin claimed that he was an associate at the

Law Offices of Zulu Ali. He claimed that on October 9, 2018, the Law Offices of Zulu

Ali was hired by Abbas to file the unverified claim. On November 4, Sorkin contacted

Abbas and was told by Abbas that he was in Las Vegas and could not come into the

office prior to the November 5 filing date. Sorkin then attested that he filed the

unverified claim and intended to have Abbas sign later and he would file a supplemental

claim.


                                             10
       Initially, Sorkin’s declaration does not explicate what mistake, inadvertence,

surprise or excusable neglect he personally engaged in, which caused Abbas to be unable

to timely sign a verification. Based on the declaration, it was Abbas who would not make

the effort to come to his attorney’s office to sign the verification and there was no

explanation as to why he could not have sent the documents overnight. Counsel was well

aware that Abbas’s signature was required. It was not an excusable mistake of counsel

that Abbas chose not to make the drive to his office or make other efforts to sign the

claim. Further, Zulu Ali signed the unverified claim so it is not clear that Sorkin could

attest to any mistake, inadvertence, surprise or excusable neglect on his part in filing the

unverified claim without Abbas’s signature.

       Moreover, Sorkin claimed he tried to contact Abbas between January 2019 and

July 2019 without any success. Abbas was incarcerated in federal prison and counsel

averred he could not contact Abbas because he was imprisoned under a different name,

which was unknown to counsel. Again, this was not a mistake of counsel as Abbas had a

duty to advise counsel of his whereabouts and that he was incarcerated under the name of

Aaron Potts. Abbas hired the Law Offices of Zulu Ali to file a claim opposing the

People’s petition for forfeiture. He had an affirmative duty to pursue his claim, including

keeping in contact with counsel and clearly informing counsel of his different names.

       Abbas cannot claim it was his own inadvertence, mistake or excusable neglect that

warranted relief from default. The motion for relief from default was only accompanied

by Sorkin’s declaration. Abbas never stated his reasons for not working with counsel to

sign the unverified claim or why he failed to keep in touch with counsel. He failed to


                                             11
show he acted reasonably in helping with his claim. (McClain v. Kissler, supra, 39

Cal.App.5th at p. 415 [“Courts neither act as guardians for incompetent parties nor for

those who are grossly careless of their own affairs].) Relief pursuant to Code of Civil

Procedure section 473 was not properly granted as Abbas failed to provide sufficient

evidence that he was entitled to discretionary relief.

       Abbas tries to provide additional reasons in the reply brief as to what occurred

including that his “representation” did not have a deliberate plan in place to verify the

claim and that counsel should have known Abbas may have multiple names. He also

claims that “counsel” should have sought verification at the time Abbas hired him and

that the People have not shown evidence that Abbas was lazy or had other priorities in

choosing not to make himself available to sign the claim. We will not consider

arguments made for the first time in the reply brief. (People v. JTH Tax Inc. (2013) 212

Cal.App.4th 1219, 1232 [“ ‘ Points raised in the reply brief for the first time will not be

considered’ “].) Nor did Abbas make these arguments below. Moreover, it was Abbas’s

burden to establish that there were grounds to grant relief from default, not the People’s

burden. Here, the trial court reasonably concluded that Abbas failed to establish

excusable neglect and was not entitled to the discretionary relief under Code of Civil

Procedure section 473, subdivision (b).




                                             12
                                       DISPOSITION

      We affirm the denial of Abbas’s motion for relief from default. The parties are to

bear their own costs on appeal.

      NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                      MILLER
                                                                                       J.

We concur:

RAMIREZ
                              P. J.

CODRINGTON
                                  J.




                                           13